Exhibit 10.2

 

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

 

 

THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) by
and between Standard Parking Corporation, a Delaware corporation (the “Company”)
and Steven A. Warshauer (the “Executive”), dated as of March 1, 2005.

 


RECITALS

 

                A.            Prior to January 1, 2005 (the “Effective Date”),
Executive was employed by the Company pursuant to an Employment Agreement dated
March 26, 1998 by and between the Company’s predecessor-in-interest, Standard
Parking, L.P., a Delaware limited partnership, and the Executive (the “1998
Agreement”).  The Company is in the business of operating private and public
parking facilities for itself, its subsidiaries, affiliates and others, and as a
consultant and/or manager for parking facilities operated by others throughout
the United States and Canada (the Company and its subsidiaries and affiliates
and other Company-controlled businesses engaged in parking garage management (in
each case including their predecessor’s or successor’s) are referred to
hereinafter as the “Parking Companies”).

 

                B.            In the course of Executive’s employment previously
and hereunder, Executive has had and will have access to highly confidential and
proprietary information of the Parking Companies and their clients, including
without limitation the information referred to in paragraph 6 below.

 

                C.            The Company and Executive desire to continue
Executive’s employment relationship with the Company and amend and restate the
terms of Executive’s 1998 Agreement, on and subject to the terms and conditions
hereinafter set forth.

 

                NOW, THEREFORE, in consideration of: (i) the foregoing premises,
(ii) the mutual covenants and agreements herein contained, and (iii) the salary
continuation payment payable on termination, the Company and Executive hereby
covenant and agree as follows:

 

1.             Employment Period.  The Company shall employ the Executive, and
the Executive shall serve the Company, on the terms and conditions set forth in
this Agreement, for a period beginning on January 1, 2005 and ending December
31, 2006 (the “Employment Period”). The Employment Period shall automatically
extend for additional terms of one (1) year each (individually referred to as a
“Renewal Period” and in the plural as the “Renewal Periods”) unless the Company
or Executive shall have given notice in writing of their intention not to renew
the Agreement not less than one hundred eighty (180) days prior to the
expiration of the Employment Period or any applicable Renewal Period.  The
Employment Period, as extended by one or more Renewal Periods, shall hereinafter
be deemed to be the Employment Period.  Notwithstanding any such termination,
all of the terms and provisions set forth in paragraph 6 of this Agreement shall
remain in full force and effect.

 

 

--------------------------------------------------------------------------------


 

 

                2.             Position and Duties.  During the Employment
Period, the Executive shall serve as Executive Vice President — Operations of
the Company, with the duties, authority and responsibilities as are commensurate
with such position and as are customarily associated with such position.  The
Executive’s current duties include oversight of the Company’s operations in
Chicago, Boston, New York, Richmond and Washington, D.C., and the Company agrees
that the Company’s modification of such duties without Executive’s consent shall
constitute Good Reason as defined in paragraph 4(c) below.  Executive shall hold
such other positions in the Company or any of the other Parking Companies as may
be assigned to him from time to time by the Chief Executive Officer of the
Company. The Executive shall report directly to the Chief Executive Officer of
the Company or as otherwise directed by the Chief Executive Officer.  During the
Employment Period, and excluding any periods of vacation and sick leave to which
the Executive is entitled, the Executive shall devote full attention and time
during normal business hours to the business and affairs of the Company and, to
the extent necessary to discharge the responsibilities assigned to the Executive
under this Agreement, use the Executive’s reasonable best efforts to carry out
such responsibilities faithfully and efficiently.  The Executive shall not,
during the term of this Agreement, engage in any other business activities that
will interfere with the Executive’s employment pursuant to this Agreement, it
being agreed that the Executive may engage in, and may retain any fees payable
as a result of, speaking or writing activities or service as a Director of a
non-competing company so long as such engagements do not interfere with the
Executive’s employment and duties pursuant to this Agreement.  Executive shall
discharge his duties and responsibilities under this Agreement in accordance
with the Company’s Code of Conduct presently in effect or as amended and
modified from time to time hereafter as it applies to peer executives.

 

                3.             Compensation.

 

(a)           Base Salary.  Commencing as of the Effective Date, the Executive
shall receive base salary at the annual rate of $336,000 (the “Annual Base
Salary”).  As of April 1, 2005, the Annual Base Salary shall be increased to an
annual rate of $395,000 (the “Base Salary Minimum”).  The Annual Base Salary
shall be payable in accordance with the Company’s normal payroll practice for
executives as in effect from time to time, and shall be subject to review
annually in accordance with the Company’s review policies and practices for
executives as in effect at the time of any such review.  At no time during the
Employment Period shall the Annual Base Salary be reduced below the Base Salary
Minimum unless the Executive’s duties and responsibilities have been reduced at
the Executive’s request.

 

(b)           Bonus.  For each calendar year ending during the Employment
Period, the Executive shall be eligible to receive an annual bonus (the “Annual
Bonus”) based upon terms and conditions of an annual bonus program established
for peer executives of the Company (the “Annual Bonus Program”).  It currently
is expected that the Annual Bonus will be paid in the month of April following
the calendar year in which the Annual Bonus is earned (less the total of all
Annual Bonus Draw payments made to the Executive on account thereof as provided
hereafter).  In all events, the Executive’s target Annual Bonus (the “Target
Annual Bonus”) throughout the Employment Period will be not less than $91,800
per calendar year, with the actual amount of the Annual Bonus being determined
in relation to the Target Annual Bonus in accordance with the terms of the
Annual Bonus Program.

 

 

--------------------------------------------------------------------------------


 

(c)           Equity Plan.  In the event the Company adopts an equity plan or
program (the “Equity Plan”) for its key executives during the term of this
Agreement, the Executive shall be entitled to participate in the Equity Plan on
a similar basis as similarly situated executive vice presidents of the Company
from and after the effective date thereof in accordance with the terms and
conditions of the Equity Plan.

 

(d)           Other Benefits. In addition to the foregoing, during the
Employment Period:  (i) the Executive shall be entitled to participate in
savings, retirement, and fringe benefit plans, practices, policies and programs
of the Company as in effect from time to time, including, but not limited to the
Company’s 401(k) plan, on the same terms and conditions as those applicable to
peer executives; (ii) the Executive shall be entitled to four (4) weeks of
annual vacation, to be taken in accordance with the Company’s vacation policy as
in effect from time to time; and (iii) the Executive and the Executive’s family
shall be eligible for participation in, and shall receive all benefits under,
all group medical, disability and other welfare benefit plans, practices,
policies and programs provided by the Company, as in effect from time to time,
on the same terms and conditions as those applicable to peer executives.

 

(e)           Business Expenses.  Executive shall be reimbursed by the Company
for those business expenses authorized by the Company and those for which are
necessarily and reasonably incurred on behalf of the Company and which may be
properly be deducted by the Company as business expenses for federal tax
purposes.

 

                4.             Termination of Employment.

 

(a)           Death or Disability.  In the event of the Executive’s death during
the Employment Period, the Executive’s employment with the Company shall
terminate automatically.  The Company, in its discretion, shall have the right
to terminate the Executive’s employment because of the Executive’s Disability
during the Employment Period.  For purposes of this Agreement, “Disability”
shall mean the absence of the Executive from the Executive’s duties with the
Company on a full-time basis for 180 consecutive business days, or for periods
aggregating 180 business days in any period of twelve months, as a result of
incapacity due to mental or physical illness or injury which is determined to be
total and permanent by a physician selected by the Company or its insurers.  A
termination of the Executive’s employment by the Company for Disability shall be
communicated to the Executive by written notice, and shall be effective on the
30th day after receipt of such notice by the Executive (the “Disability
Effective Date”), unless the Executive returns to full-time performance of the
Executive’s duties before the Disability Effective Date.

 

(b)           By the Company.  In addition to termination for Disability, the
Company may terminate the Executive’s employment during the Employment Period
for Cause or without Cause.  “Cause” means:

 

(i)            the Executive knowingly and willfully engages in, or manifests
his intent to engage in, conduct that is demonstrably and materially injurious
to the Company, monetarily or otherwise; or

 

 

--------------------------------------------------------------------------------


 

(ii)           the Executive engages in egregious misconduct involving serious
moral turpitude to the extent that, in the reasonable judgment of the Company,
Executive’s credibility and reputation no longer conform to the standard of the
Company’s executives.

 

Without limiting the generality of the foregoing, the following shall not
constitute Cause for the termination of the employment of the Executive or the
modification or diminution of any of his authority hereunder:

 

(i)            any personal or policy disagreement between the Executive and the
Company or any member of the Board of Directors of the Company, or

 

(ii)           any action taken by the Executive in connection with his duties
hereunder if the Executive acted in good faith and in a manner he reasonably
believed to be in, and not opposed to, the best interest of the Company and had
no reasonable cause to believe his conduct was unlawful or improper.

 

Upon the occurrence of events constituting Cause as defined above, the Company
shall give the Executive advance notice of any such termination for Cause and
shall provide the Executive with a reasonable opportunity to cure.

 

                (c)           Voluntarily by the Executive.  The Executive may
terminate his employment by giving written notice thereof to the Company (which
shall include without limitation the Executive’s election to effectively
terminate his employment at the expiration of any given Employment Period by
reason of the Executive’s giving of notice pursuant to paragraph 1 above),
provided, however, that if Executive terminates his employment for Good Reason,
such termination shall not be considered a voluntary termination by Executive
and Executive shall be treated as if he had been terminated by the Company
pursuant to paragraph 5(a) below.  “Good Reason” means any of the following:

 

(i)            a reduction in the Executive’s Annual Base Salary, which is not
accompanied by a similar reduction in annual base salaries of similarly situated
executive’s of the Company (provided, however, that in no event shall the
Executive’s Annual Base Salary be reduced to less than the Base Salary Minimum
unless permitted by paragraph 3(a) above); or

 

(ii)           a reduction in the Executive’s opportunity to earn an Annual
Bonus under the Annual Bonus Program; or

 

(iii)          a breach by the Company of this Agreement (including without
limitation the provisions of paragraph 2 and paragraph 3(b) above) after
Executive has given to the Company advance written notice of, and a reasonable
opportunity to cure, any such breach; or

 

(iv)          the Company’s requirement that the Executive relocate his
principal place of business outside of the greater Chicago metropolitan area.

 

 

--------------------------------------------------------------------------------


 

(d)           Date of Termination.  The “Date of Termination” means the date of
the Executive’s death, the Disability Effective Date, the date on which the
termination of the Executive’s employment by the Company for Cause, as set forth
in notice from the Company, is effective, the date that notice of termination is
provided to the Executive from Company of a termination of the Executive’s
employment by the Company other than for Cause or Disability, or the effective
date of termination pursuant to any notice of termination of employment given to
the Company by the Executive, as the case may be.

 

                5.             Obligations of the Company upon Termination.

 

(a)           By the Company Other Than for Cause or Disability.  If, during the
Employment Period, the Company terminates the Executive’s employment, other than
for Cause or Disability, the Company shall pay the Executive for any accrued but
unused vacation as of the Date of Termination, and in addition shall, throughout
the duration of the Employment Period:

 

(i)            continue to pay the Executive the Annual Base Salary (which in no
event shall be less than $395,000 per year) and the Annual Bonus as in effect
immediately before the Date of Termination, as and when such amounts would be
paid in accordance with paragraphs 3(a) and (b) above, provided the amount of
any Annual Bonus so paid shall equal the Target Annual Bonus, and

 

(ii)           continue to provide welfare benefits to the Executive and the
Executive’s family, at least as favorable as those that would have been provided
to them under clause (d)(iii) of paragraph 3 above if the Executive’s employment
had continued until the end of the Employment Period, after the expiration of
which Employment Period the Executive’s rights pursuant to COBRA shall commence;
provided, that during any period when the Executive is eligible to receive such
welfare benefits under another employer-provided plan, the benefits provided by
the Company pursuant to this clause (ii) of this paragraph 5(a) may be made
secondary to those provided under such other plan.

 

(b)           Death.  If the Executive’s employment is terminated by reason of
the Executive’s death during the Employment Period, the Company shall make,
within 30 days after the Date of Termination, a lump-sum cash payment to the
Executive’s estate equal to the sum of (i) the Executive’s Annual Base Salary
through the end of the calendar month in which death occurs, (ii) any earned and
unpaid Annual Bonus for any calendar year ended prior to the Date of Termination
and a prorated Target Bonus for services rendered in the year of death up to the
Date of Termination, (iii) any accrued but unpaid vacation pay through the end
of the calendar month in which death occurs, and (iv) any other vested benefits
to which the Executive is entitled, in each case to the extent not yet paid,
except for any death benefit, in which case the death benefit shall be paid to
Executive’s estate within seven (7) days following receipt of any such death
benefit by the Company from the insurer.

 

(c)           Disability.  In the event the Executive’s employment is terminated
by reason of the Executive’s Disability during the Employment Period in
accordance with paragraph 4(a) hereof, the Company shall pay to the Executive or
the Executive’s legal representative, as applicable, for the duration of the
Employment Period (i) the Executive’s Annual Base Salary at

 

 

--------------------------------------------------------------------------------


 

 the rate in effect immediately preceding the Date of Termination, provided that
any such payments made to the Executive shall be reduced by the sum of the
amounts, if any, payable to the Executive under any disability benefit plans of
the Company or under the Social Security disability insurance program, (ii) any
earned and unpaid Annual Bonus for any calendar year ended prior to the Date of
Termination and a prorated Target Bonus for services rendered in the calendar
year in which the Date of Termination occurs, and (iii) any other vested
benefits to which the Executive is entitled, in each case to the extent not yet
paid, including, but not limited to accrued but unpaid vacation pay.

 

(d)           Cause; Voluntary Termination:  If the Executive’s employment is
terminated by the Company for Cause or the Executive voluntarily terminates his
employment during the Employment Period, the Company shall pay the Executive (i)
the Annual Base Salary through the Date of Termination, (ii) the Annual Bonus
for any calendar year ended prior to the Date of Termination, and (iii) any
other vested benefits to which the Executive is entitled, in each case to the
extent not yet paid, including but not limited to accrued but unpaid vacation
pay, and the Company shall have no further obligations to the Executive under
this Agreement.

 

                6.             Protection of Company Assets.

 

(a)           Trade Secret and Confidential Information.  The Executive
recognizes and acknowledges that the acquisition and operation of, and the
providing of consulting services for, parking facilities is a unique enterprise
and that there are relatively few firms engaged in these businesses in the
primary areas in which the Parking Companies operates.  The Executive further
recognizes and acknowledges that as a result of his employment with the Parking
Companies, the Executive has had and will continue to have access to
confidential information and trade secrets of the Parking Companies that
constitute proprietary information that the Parking Companies are entitled to
protect, which information constitutes special and unique assets of the Parking
Companies, including without limitation (i) information relating to the Parking
Companies’ manner and methods of doing business, including without limitation,
strategies for negotiating leases and management agreements; (ii) the identity
of the Parking Companies’ clients, customers, prospective clients and customers,
lessors and locations, and the identity of any individuals or entities having an
equity or other economic interest in any of the Parking Companies to the extent
such identity has not otherwise been voluntarily disclosed by any of the Parking
Companies; (iii) the specific confidential terms of management agreements,
leases or other business agreements, including without limitation the duration
of, and the fees, rent or other payments due thereunder; (iv) the identities of
beneficiaries under land trusts; (v) the business, developments, activities or
systems of the Parking Companies, including without limitation any marketing or
customer service oriented programs in the development stages or not otherwise
known to the general public; (vi) information concerning the business affairs of
any individual or firm doing business with the Parking Companies; (vii)
financial data and the operating expense structure pertaining to any parking
facility owned, operated, leased or managed by the Parking Companies or for
which the Parking Companies have or are providing consulting services; (viii)
information pertaining to computer systems, including but not limited to
computer software, used in the operation of the Parking Companies; and (ix)
other confidential information and trade secrets relating to the operation of
the Company’s business

 

 

--------------------------------------------------------------------------------


 

(the matters described in this sentence hereafter referred to as the “Trade
Secret and Confidential Information”).

 

(b)           Customer Relationships.  The Executive understands and
acknowledges that the Company has expended significant resources over many years
to identify, develop, and maintain its clients.  The Executive additionally
acknowledges that the Company’s clients have had continuous and long-standing
relationships with the Company and that, as a result of these close, long-term
relationships, the Company possesses significant knowledge of its clients and
their needs.  Finally, the Executive acknowledges the Executive’s association
and contact with these clients is derived solely from his employment with the
Company.  The Executive further acknowledges that the Company does business
throughout the United States and that the Executive personally has significant
contact with the Company customers solely as a result of his relationship with
the Company.

 

(c)           Confidentiality.  With respect to Trade Secret and Confidential
Information, and except as may be required by the lawful order of a court or
government agency of competent jurisdiction, the Executive agrees that he shall:

 

(i)            hold all Trade Secret and Confidential Information in strict
confidence and not publish or otherwise disclose any portion thereof to any
person whatsoever except with the prior written consent of the Company;

 

(ii)           use all reasonable precautions to assure that the Trade Secret
and Confidential Information are properly protected and kept from unauthorized
persons;

 

(iii)          make no use of any Trade Secret and Confidential Information
except as is required in the performance of his duties for the Company; and

 

(iv)          upon termination of his employment with the Company, whether
voluntary or involuntary and regardless of the reason or cause, or upon the
request of the Company, promptly return to the Company any and all documents,
and other things relating to any Trade Secret and Confidential Information, all
of which are and shall remain the sole property of the Company.  The term
“documents” as used in the preceding sentence shall mean all forms of written or
recorded information and shall include, without limitation, all accounts,
budgets, compilations, computer records (including, but not limited to, computer
programs, software, disks, diskettes or any other electronic or magnetic storage
media), contracts, correspondence, data, diagrams, drawings, financial
statements, memoranda, microfilm or microfiche, notes, notebooks, marketing or
other plans, printed materials, records and reports, as well as any and all
copies, reproductions or summaries thereof.

 

Notwithstanding the above, nothing contained herein shall restrict the Executive
from using, at any time after his termination of employment with the Company,
information which is in the public domain or knowledge acquired during the
course of his employment with the Company which is generally known to persons of
his experience in other companies in the same industry.

 

 

--------------------------------------------------------------------------------


 

                                (d)           Assignment of Intellectual
Property Rights.  The Executive agrees to assign to the Company any and all
intellectual property rights including patents, trademarks, copyright and
business plans or systems developed, authored or conceived by the Executive
while so employed and relating to the business of the Company, and the Executive
agrees to cooperate with the Company’s attorneys to perfect ownership rights
thereof in the Company or any one or more of the Company. This agreement does
not apply to an invention for which no equipment, supplies, facility or Trade
Secret and Confidential Information of the Company was used and which was
developed entirely on the Executive’s own time, unless (i) the invention relates
either to the business of the Company or to actual or demonstrably anticipated
research or development of the Parking Companies, or (ii) the invention results
from any work performed by the Executive for the Parking Companies.

 

                                (e)           Inevitable Disclosure.  Based upon
the Recitals to this Agreement and the representations the Executive has made in
paragraphs 6(a) and 6(b) above, the Executive acknowledges that the Company’s
business is highly competitive and that it derives significant value from both
its Trade Secret and Confidential Information not being generally known in the
marketplace and from their long-standing near-permanent customer relationships. 
Based upon this acknowledgment and his acknowledgments in paragraphs 6(a) and
6(b), the Executive further acknowledges that he inevitably would disclose the
Company’s Trade Secret and Confidential Information, including trade secrets,
should the Executive serve as director, officer, manager, supervisor,
consultant, independent contractor, owner of greater than 1% of the stock,
representative, agent, or executive (where the Executive’s duties as an employee
would involve any level of strategic, advisory, technical, creative sales, or
other similar input) for any person, partnership, joint venture, firm,
corporation, or other enterprise which is a competitor of the Company engaged in
providing parking facility management services because it would be impossible
for the Executive to serve in any of the above capacities for such a competitor
of the Company without using or disclosing the Company’s Trade Secret and
Confidential Information, including trade secrets.  The above acknowledgment
concerning inevitable disclosure is a rebuttable presumption.  Executive may, in
particular circumstances, rebut the presumption by proving by clear and
convincing evidence that the Executive would not inevitably disclose trade
secret or confidential information were he to accept employment or otherwise act
in a capacity that would arguably violate this Agreement.  The provisions of
this paragraph shall only be applicable (i) while the Executive is receiving
Salary Continuation Payments required by the first two sentences of paragraph
6(g) below, or (ii) for a period of twenty-four (24) months after the Date of
Termination, if Salary Continuation Payments are made pursuant to the third
sentence of paragraph 6(g) below.

 

                (f)            Non-Solicitation.  The Executive agrees that
while he is employed by the Company and for a period of twenty-four (24) months
after the Date of Termination (provided, however, that the Executive’s agreement
pursuant to this paragraph (f) shall be unlimited in duration as to clause (ii)
immediately below if the Executive shall voluntarily terminate his employment
pursuant to paragraph 4(c) above), the Executive shall not, directly or
indirectly:

 

(i)            without first obtaining the express written permission of the
Company’s General Counsel which permission may be withheld solely in the
Company’s discretion, directly or indirectly contact or solicit business from
any client or customer of the

 

 

--------------------------------------------------------------------------------


 

Company with whom the Executive had any contact or about whom the Executive
acquired any Trade Secret or Confidential Information during his employment with
the Company or about whom the Executive has acquired any information as a result
of his employment with the Company.  Likewise, the Executive shall not, without
first obtaining the express written permission of the Company’s General Counsel
which permission may be withheld solely in the Company’s discretion, directly or
indirectly contact or solicit business from any person responsible for referring
business to the Company or who regularly refers business to the Company with
whom the Executive had any contact or about whom the Executive acquired any
Trade Secret or Confidential Information during his employment with the Company
or about whom the Executive has acquired any information as a result of his
employment with the Company.  The Executive’s obligations set forth in this
paragraph are in addition to those obligations and representations, including
those regarding Trade Secret and Confidential Information and inevitable
disclosure of the Trade Secret and Confidential Information of the Parking
Companies set forth in this paragraph 6; or

 

(ii)           take any action to recruit or to directly or indirectly assist in
the recruiting or solicitation for employment of any officer, employee or
representative of the Parking Companies.

 

                                It is not the intention of the Company to
interfere with the employment opportunities of former employees except in those
situations, described above, in which such employment would conflict with the
legitimate interests of the Company.  If the Executive, after the termination of
his employment hereunder, has any question regarding the applicability of the
above provisions to a potential employment opportunity, the Executive
acknowledges that it is his responsibility to contact the Company so that the
Company may inform the Executive of its position with respect to such
opportunity.

 

                                (g)           Salary Continuation
Payments.         As additional consideration for the representation and
restrictions contained in this paragraph 6, if Executive’s termination occurs
for any reason other than for Cause or Executive’s voluntary termination
(“Voluntary Termination”) pursuant to paragraph 5(d), including without
limitation the Company’s effective termination of Executive’s employment by
reason of the Company’s election pursuant to paragraph 1 not to extend the
Employment Period, the Company agrees to pay Executive amounts which, when
combined with all amounts payable by the Company pursuant to either clause (i)
of paragraph 5(a) above or clauses (i) and (ii) of paragraph 5(c) above, will
total Executive’s Annual Base Salary (which in no event shall be less than
$395,000) and Annual Target Bonus as in effect immediately preceding the Date of
Termination for a period of twenty-four (24) months following the Date of
Termination (the “Salary Continuation Payments”).  The Salary Continuation
Payments shall be payable as and when such amounts would be paid in accordance
with paragraph 3(a) and (b) above.  In the event of a Voluntary Termination or
if Executive is terminated for Cause, the Salary Continuation Payments shall be
reduced to the agreed total amount of $50,000, payable over a 12-month period
following the Date of Termination in equal monthly installments.  In the event
Executive breaches this Agreement at any time during the 24-month period
following the Date of Termination, the Company’s obligation to continue any
Salary Continuation Payments shall immediately cease, and the Executive shall
immediately return to the Company all Salary Continuation Payments paid up to

 

 

--------------------------------------------------------------------------------


 

that time.  The termination of Salary Continuation Payments shall not waive any
other rights at law or equity which the Company may have against Executive by
virtue of his breach of this Agreement. The Company’s obligation to make Salary
Continuation Payments shall also cease with respect to periods after Executive’s
death.

 

                                (h)           Remedies.  The Executive
acknowledges that the Company would be irreparably injured by a violation of the
covenants of this paragraph 6 and agrees that the Company, or any one or more of
the Parking Companies, in addition to any other remedies available to it or them
for such breach or threatened breach, shall be entitled to a preliminary
injunction, temporary restraining order, or other equivalent relief, restraining
the Executive from any actual or threatened breach of any of the provisions of
this paragraph 6.  If a bond is required to be posted in order for the Company
or any one or more of the Company to secure an injunction or other equitable
remedy, the parties agree that said bond need not exceed a nominal sum.  This
paragraph shall be applicable regardless of the reason for the Executive’s
termination of employment, and independent of any alleged action or alleged
breach of any provision hereby by the Company.  If at any time any of the
provisions of this paragraph 6 shall be determined to be invalid or
unenforceable by reason of being vague or unreasonable as to duration, area,
scope of activity or otherwise, then this paragraph 6 shall be considered
divisible (with the other provisions to remain in full force and effect) and the
invalid or unenforceable provisions shall become and be deemed to be immediately
amended to include only such time, area, scope of activity and other
restrictions, as shall be determined to be reasonable and enforceable by the
court or other body having jurisdiction over the matter, and the Executive
expressly agrees that this Agreement, as so amended, shall be valid and binding
as though any invalid or unenforceable provision had not been included herein.

 

                                (i)            Attorneys’ Fees.  In the event of
litigation in connection with or concerning the subject matter of this
Agreement, the prevailing party shall be entitled to recover all costs and
expenses of litigation incurred by it, including attorneys’ fees and, in the
case of the Company, reasonable compensation for the services of its internal
personnel.  In the event of a voluntary settlement of any dispute between the
parties, each party shall bear its own costs and attorneys’ fees.

 

                7.             Incorporation of Recitals.     The Recitals set
forth above are hereby incorporated as material terms of this Agreement.

 

                8.             Severability.  The invalidity or unenforceability
of any provision of this Agreement will not affect the validity or
enforceability of any other provision of this Agreement, and this Agreement will
be construed as if such invalid or unenforceable provision were omitted (but
only to the extent that such provision cannot be appropriately reformed or
modified).

 

                9.             Notices.  Any notice which any party shall be
required or shall desire to serve upon the other shall be in writing and shall
be delivered personally or sent by registered or certified mail, postage
prepaid, or sent by facsimile or prepaid overnight courier, to the parties at
the addresses set forth below (or such other addresses as shall be specified by
the parties by like notice):

 

 

--------------------------------------------------------------------------------


 

 

 

In the case of Executive to:

 

Steven A. Warshauer

962 Chaucer Lane 

Highland Park, IL 60035

 

 

 

 

 

 

 

In the case of the Company to:

 

Standard Parking Corporation 

900 North Michigan Avenue

Suite 1600 

Chicago, Illinois 60611

Attention: General Counsel

 

                10.           Applicable Law; Submission to Jurisdiction.  This
Agreement shall be construed in accordance with the laws and decisions of the
State of Illinois in the same manner applicable to contracts made and to be
performed entirely within the State of Illinois and without regard to the
conflict of law provisions thereof.  Executive and the Company agree to submit
himself and itself, as applicable, to the non-exclusive general jurisdiction of
any United States federal or Illinois state court sitting in Chicago, Illinois
and appellate courts thereof, in any legal action or proceeding relating to this
Agreement or Executive’s employment with the Company.

 

                11.           Nonalienation.  The interests of the Executive
under this Agreement are not subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors of the Executive or the Executive’s beneficiary.

 

                12.           Amendment.  This Agreement may be amended or
cancelled only by mutual agreement of the parties in writing without the consent
of any other person.

 

                13.           Waiver of Breach.  No waiver by any party hereto
of a breach of any provision of this Agreement by any other party, or of
compliance with any condition or provision of this Agreement to be performed by
such other party, will operate or be construed as a waiver of any subsequent
breach by such other party or any similar or dissimilar provisions and
conditions at the same or any prior or subsequent time.  The failure of any
party hereto to take any action by reason of such breach will not deprive such
party of the right to take action at any time while such breach continues.

 

                14.           Successors.  This Agreement shall be binding upon,
and inure to the benefit of, the Company and its successors and assigns and upon
any person acquiring, whether by merger, consolidation, purchase of assets or
otherwise, of all or substantially all of the Company’s assets and business. 
The Executive’s duties hereunder are personal and may not be assigned.

 

                15.           Entire Agreement.  Except as otherwise noted
herein, this Agreement, constitutes the entire agreement between the parties
concerning the subject matter hereof and supersedes all prior and
contemporaneous agreements and understandings, either oral or in writing, if
any, between the parties relating to the subject matter hereof.

 

                16.           Acknowledgement by Executive.  The Executive has
read and fully understands the terms and conditions set forth herein, has had
time to reflect on and consider the benefits and

 

 

--------------------------------------------------------------------------------


 

consequences of entering into this Agreement and has had the opportunity to
review the terms hereof with an attorney or other representative, if he so
chooses.  The Executive has executed and delivered this Agreement as his free
and voluntary act, after having determined that the provisions contained herein
are of a material benefit to him, and that the duties and obligations imposed on
him hereunder are fair and reasonable and will not prevent him from earning a
livelihood following the Date of Termination.

 

IN WITNESS WHEREOF, the Executive and the Company have executed this Agreement
as of the day and year first written above.

 

 

 

 

 

 

STANDARD PARKING CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ James A. Wilhelm

 

 

 

 

 

 

James A. Wilhelm

 

 

 

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

 

 

 

/s/ Steven A. Warshauer

 

 

 

 

 

Steven A. Warshauer

 

 

 

 

 

 


 

 

--------------------------------------------------------------------------------